United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.T., Appellant
and
U.S. POSTAL SERVICE, BROCKTON POST
OFFICE, Brockton, MA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 21-0766
Issued: January 6, 2022

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On April 26, 2021 appellant, through counsel, filed a timely appeal from an April 9, 2021
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met her burden of proof to establish a left knee condition
causally related to the accepted July 20, 2016 employment incident.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board. 3 The facts and circumstances of the case
as set forth in the Board’s prior decision are incorporated herein by reference. The relevant facts
are as follows.
On April 18, 2017 appellant, then a 34-year-old mail carrier, filed a traumatic injury claim
(Form CA-1) alleging that on July 20, 2016 she injured her left knee when she was struck by a
vehicle when delivering mail on foot while in the performance of duty. She alleged that she
developed persistent back pain and a left knee injury that required surgery. Appellant did not stop
work at the time of the claimed injury.
In an April 3, 2017 medical note, Dr. Michael V. Elman, a Board-certified orthopedic
surgeon, noted that appellant had been a patient of his since November 30, 2016 concerning
complaints of left knee pain as well as low back pain subsequent to being hit by a vehicle while
walking as a mail carrier. He indicated that a magnetic resonance imaging (MRI) scan of the left
knee revealed a torn lateral meniscus. Dr. Elman recommended arthroscopic surgery.
On April 28, 2017 the employing establishment controverted appellant’s claim.
Appellant also submitted an April 6, 2017 letter from a physical therapist, who noted that
she was waiting for left knee surgery due to her work-related injury.
By decision dated June 16, 2017, OWCP denied appellant’s claim, finding that she had not
submitted sufficient medical evidence to establish causal relatio nship between the accepted
July 20, 2016 employment incident and her left knee injury.
Following the June 16, 2017 decision, OWCP received a physical therapy note dated
March 9, 2010, showing that appellant was treated for a previous, separate knee condition, and
physical therapy notes dated February 2 through April 28, 2017, showing that she was treated for
a left knee injury subsequent to the accepted July 20, 2016 employment incident.
On July 12, 2017 appellant, through counsel, requested an oral hearing before a
representative of OWCP’s Branch of Hearings and Review. OWCP received a police report
regarding the July 20, 2016 employment incident.
A hearing was held on December 6, 2017. Following the December 6, 2017 hearing,
OWCP received additional evidence.
A December 7, 2016 left knee MRI scan demonstrated a torn lateral meniscus as well as
medial collateral ligament sprain. A February 26, 2017 lumbar spine MRI scan report
demonstrated a small disc herniation at L5-S1 and no significant nerve root compromise.
In a January 2, 2018 medical report, Dr. Elman reported that appellant was hit by a vehicle
from behind and fell and might have twisted her knee at the time of injury. He diagnosed a left

3

Docket No. 19-1632 (issued February 17, 2021).

2

lateral meniscus tear. Dr. Elman opined that being hit by a car and falling “could have” led to a
meniscus tear in the left knee. He again recommended arthroscopic surgery.
By decision dated February 8, 2018, OWCP’s hearing representative affirmed the June 16,
2017 decision.
OWCP subsequently received copies of appellant’s physical therapy records previously of
record.
On January 15, 2019 appellant, through counsel, requested reconsideration. Counsel
submitted a January 14, 2019 report from Dr. Elman, who noted that appellant was struck by a
vehicle at a relatively slow speed while delivering mail on July 20, 2016. He related that a left
knee MRI scan demonstrated a torn lateral meniscus. Dr. Elman opined that appellant’s left knee
injury “could have” been caused by her work accident in being struck by a motor vehicle whether
it was a twisting mechanism or fall. He also noted that she was previously asymptomatic and had
no arthritic findings.
By decision dated January 30, 2019, OWCP denied appellant’s request for reconsideration
of the merits of her claim pursuant to 5 U.S.C. § 8128(a).
Appellant appealed to the Board and, by decision dated February 17, 2021, 4 the Board set
aside OWCP’s January 30, 2019 decision, noting that OWCP improperly denied her request for
reconsideration of the merits of her claim pursuant to 5 U.S.C. § 8128(a). The Board remanded
the case to OWCP and directed it to conduct a merit review of her claim followed by an appropriate
merit decision regarding her claim that her diagnosed left knee condition was causally related to
the accepted July 20, 2016 employment incident.
Following the Board’s February 17, 2021 remand, by decision dated April 9, 2021, OWCP
reviewed the merits of the claim, but denied modification of the February 8, 2018 decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA 5 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA, 6 that an injury was sustained in the performance of duty as alleged,
and that any disability or medical condition for which compensation is claimed is causally related

4

Id.

5

Supra note 2.

6

S.C., Docket No. 18-1242 (issued March 13, 2019); S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59
ECAB 178 (2007); Joe D. Cameron, 41 ECAB 153 (1989).

3

to the employment injury. 7 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease. 8
To determine if an employee sustained a traumatic injury in the performance of duty,
OWCP begins with an analysis of whether fact of injury has been established. 9 There are two
components that must be considered in conjunction with one another. The first component is
whether the employee actually experienced the employment incident that allegedly occurred. 10
The second component is whether the employment incident caused a personal injury. 11
Causal relationship is a medical question that requires rationalized medical opinion
evidence to resolve the issue. 12 A physician’s opinion on whether there is causal relationship
between the diagnosed condition and the implicated employment incident must be based on a
complete factual and medical background. 13 Additionally, the physician’s opinion must be
expressed in terms of a reasonable degree of medical certainty, and must be supported by medical
rationale, explaining the nature of the relationship between the diagnosed condition, and
appellant’s specific employment incident. 14
In any case where a preexisting condition involving the same part of the body is present
and the issue of causal relationship therefore involves aggravation, acceleration, or precipitation,
the physician must provide a rationalized medical opinion that differentiates between the effects
of the work-related injury or disease and the preexisting condition. 15
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish a left knee
condition causally related to the accepted July 20, 2016 employment incident.
In medical reports dated January 2, 2018 and January 14, 2019, Dr. Elman described the
accepted July 20, 2016 employment incident and diagnosed a lateral meniscus tear in the left knee.
He opined that being struck by a motor vehicle, whether it was a twisting mechanism or fall, “could
have” caused appellant’s diagnosed left knee condition. The Board has held that medical opinions
that suggest a condition “could have” been caused by work activities are speculative or equivocal
7

T.H., Docket No. 18-1736 (issued March 13, 2019); J.M., Docket No. 17-0284 (issued February 7, 2018); R.C.,
59 ECAB 427 (2008); James E. Chadden, Sr., 40 ECAB 312 (1988).
8

T.E., Docket No. 18-1595 (issued March 13, 2019); K.M., Docket No. 15-1660 (issued September 16, 2016); L.M.,
Docket No. 13-1402 (issued February 7, 2014); Delores C. Ellyett, 41 ECAB 992 (1990).
9

S.S., Docket No. 18-1488 (issued March 11, 2019); T.H., 59 ECAB 388, 393-94 (2008).

10

E.M., Docket No. 18-1599 (issued March 7, 2019); Elaine Pendleton, 40 ECAB 1143 (1989).

11

E.M., id.; John J. Carlone, 41 ECAB 354 (1989).

12

S.S., supra note 9; Robert G. Morris, 48 ECAB 238 (1996).

13

C.F., Docket No. 18-0791 (issued February 26, 2019); Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

14

Id.

15

Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3e (January 2013). See
R.D., Docket No. 18-1551 (issued March 1, 2019).

4

in character and have limited probative value. 16 Dr. Elman also noted that her knee was previously
asymptomatic and had no arthritic findings. He did not, however, explain with sufficient rationale
how the accepted employment incident would cause or result in the diagnosed condition. The
Board has held that an opinion that a condition is causally relate d because the employee was
asymptomatic before the injury is insufficient, without adequate rationale, to establish causal
relationship.17 Moreover, Dr. Elman failed to distinguish between the effects of the work-related
injury and appellant’s preexisting left knee conditions. The Board has consistently held that
complete medical rationalization is particularly necessary when there is a preexisting condition
involving the same body part, and has required medical rationale differentiating between the
effects of the work-related injury and the preexisting condition in such cases. 18 Therefore, these
reports are insufficient to meet appellant’s burden of proof.
In an April 3, 2017 medical note, Dr. Elman noted that, while delivering mail, appellant
was hit by a vehicle. He indicated that the left knee MRI scan demonstrated a torn lateral meniscus.
Dr. Elman, however, did not offer an opinion as to whether the diagnosed condition was causally
related to the accepted July 20, 2016 employment incident. 19 Thus, this note is of no probative
value and insufficient to establish appellant’s claim.
OWCP also received a letter and reports from physical therapists. The Board has long held
that certain healthcare providers such as physician assistants, nurses, nu rse practitioners, physical
therapists, and social workers are not considered physicians as defined under FECA. 20
Consequently, their medical findings and/or opinions will not suffice for purposes of establishing
entitlement to FECA benefits. 21
Lastly, appellant submitted a December 7, 2016 left knee MRI scan and a February 26,
2017 lumbar spine MRI scan. However, the Board has explained that diagnostic studies, standing
alone, lack probative value as they do not address whether the employment incident caused any of
the diagnosed conditions.22 Thus, these reports are also insufficient to establish appellant’s claim.

16

See D.A., Docket No. 20-0951 (issued November 6, 2020).

17

See J.I., Docket No. 20-1374 (issued March 3, 2021); D.M., Docket No. 20-0266 (issued January 8, 2021); H.A.,
Docket No. 18-1466 (issued August 23, 2019); R.V., Docket No. 18-1037 (issued March 26, 2019).
18

J.A., Docket No. 20-1195 (issued February 3, 2021); V.S., Docket No. 20-1034 (issued November 25, 2020).

19

D.S., Docket No. 20-0584 (issued June 15, 2021); L.G., Docket No. 20-0433 (issued August 6, 2020); S.D.,
Docket No. 20-0413 (issued July 28, 2020); L.B., Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No.
17-1549 (issued July 6, 2018).
20

Section 8101(2) of FECA provides that physician includes surgeons, podiatrists, dentists, clinical psychologists,
optometrists, chiropractors, and osteopathic practitioners within the scope of their practice as defined by State law.
5 U.S.C. § 8101(2); 20 C.F.R. § 10.5(t). See Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal
Relationship, Chapter 2.805.3a(1) (January 2013); David P. Sawchuk, 57 ECAB 316, 320 n.11 (2006) (lay individuals
such as physician assistants, nurses, and physical therapists are not competent to render a medical opinion under
FECA); see also A.M., Docket No. 20-1575 (issued May 24, 2021) (physical therapists are not considered physicians
under FECA).
21

Id.

22

M.B., Docket No. 19-1638 (issued July 17, 2020); T.S., Docket No. 18-0150 (issued April 12, 2019).

5

As the medical evidence of record is insufficient to establish a left knee condition causally
related to the accepted July 20, 2016 employment incident, the Board finds that appellant has not
met her burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish a left knee
condition causally related to the accepted July 20, 2016 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the April 9, 2021 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: January 6, 2022
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

